[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                                                    JUNE 8, 2007
                                  No. 06-11257
                                                                  THOMAS K. KAHN
                            ________________________
                                                                      CLERK

                         D.C. Docket No. 01-07160 CV-JIC

HGI ASSOCIATES, INC.,

                                                            Plaintiff-Appellant,

                                        versus

WETMORE PRINTING COMPANY,
a Texas corporation,

                                                            Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (June 8, 2007)

Before ANDERSON, MARCUS and COX, Circuit Judges.

PER CURIAM:

      In HGI Associates, Inc. v. Wetmore Printing Co., 427 F.3d 867 (11th Cir.

2005) (“HGI I”), this court affirmed the district court’s findings of breach of contract
and an award of damages, but vacated the court’s denial of future lost profits and

remanded for a determination of the amount of future lost profits warranted. Id. at

879-881. On remand, the district court issued its Supplemental Findings of Fact and

Conclusions of Law, which ruled in favor of Wetmore Printing Company

(“Wetmore”) by denying HGI the award of any additional future lost profits. (R.7-

258 at 4-5). HGI again appeals.

       We find no reversible error. This court stated in HGI I that to award lost

profits, the district court must “determine, to a reasonable certainty, what profits HGI

would have made from reselling the software kits Wetmore agreed to provide in the

contracts.” Id. at 881. HGI’s principal witness on this subject was Ronald Swartz,

then-President of HGI. Swartz’s testimony presented no evidence of sales by other

resellers and no concrete evidence of demand for the unsold software from resellers,

customers, or others. (R.9-182 at 84-88.) In this case, there is no evidence from

which the district court could determine to a reasonable certainty the amount of the

lost profits at issue.

       AFFIRMED.




                                           2